Exhibit 10.3

 

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”), dated as of October 13, 2017, is by
and between Iron Merger Co., Inc., a Delaware corporation (the “Subsidiary”),
and BANK OF AMERICA, N.A., in its capacity as Agent under that certain Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of March 4, 2016, by and among
Littelfuse, Inc., a Delaware corporation, the Designated Borrowers, the
Guarantors, the Lenders, and Bank of America, N.A., as Agent. All of the defined
terms in the Credit Agreement are incorporated herein by reference.

 

The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Agent, for the
benefit of the Lenders:

 

1.     The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Agent, as provided in Article XI of the Credit Agreement, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, a mandatory cash collateralization
or otherwise) strictly in accordance with the terms thereof.

 

2.     The address of the Subsidiary for purposes of all notices and other
communications is c/o Littelfuse, Inc., 8755 W. Higgins Road, Chicago, Illinois
60631, Attention: Assistant Treasurer (Facsimile No. 847-512-0340).

 

3.     The Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the Subsidiary under Article XI of the Credit Agreement upon the
execution of this Agreement by the Subsidiary.

 

4.     This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

5.     This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Subsidiary has caused this Agreement to be duly executed
by its authorized officer, and the Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

IRON MERGER CO., INC.

 

 

By: /s/ Ryan K. Stafford

Ryan K. Stafford

President

 

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Agent

 

By:/s/ Melissa Mullis

Name: Melissa Mullis

Title: Assistant Vice President

 

 

IRON MERGER CO., INC.

Joinder Agreement

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1
TO JOINDER AGREEMENT

 

Chief Executive Office: 8755 W. Higgins Road, Chicago, Illinois 60631

 

Tax Identification Number: This entity does not have a tax identification
number.

 

Organization Identification Number: 6520156

 

Chief Place of Business of Subsidiary: 8755 W. Higgins Road, Chicago, Illinois
60631

 